/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641                                                                                                                                                                                                        DETAILED ACTION
In the Non-Final Rejection mailed 5/9/2021, claims 1-12 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 8/19/2021 has been entered:
Claims 1-14 are active.
Claims 13-14 are new.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The amendment to the specification filed 8/19/2021 has been entered.
Claim Objections
Claims 1, 3-4, 6, 9-11, and 14 are objected to because of the following informalities:
Regarding claim 1, the word “said” should be inserted before “proximal end” in line 9 and “distal end” in line 12.
Regarding claim 3, the word “extends” in line 2 should say “extend”.
Claim 4 recites the limitation “a distal end” in line 1. There is insufficient antecedent basis for this limitation in the claim. A distal end of the one or more external channels was already claimed. As such, the limitation should instead say “each said distal end”.
Regarding claim 6, the word “said” should be inserted before “gas port” in line 1.
Claim 9 recites the limitation “a gas” in line 3. There is insufficient antecedent basis for this limitation in the claim. A gas was already claimed. As such, the limitation should instead say “the gas”.
Regarding claim 10, the word “said” should be inserted before “proximal end” in line 3.
Claim 11 recites the limitation “a distal end” in line 2. There is insufficient antecedent basis for this limitation in the claim. A distal end of the one or more external channels was already claimed. 
Regarding claim 14, the word “said” should be inserted before “gas port” and before “proximal end” in line 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation “wherein a diverter is formed on a wall of the primary expansion chamber, the diverter being positioned within at least one of the one or more external channels” in lines 1-3 is unclear as claimed. Claim 1, from which claim 9 depends, recites that the one or more external channels are disposed around an outer surface of the suppressor body (line 3), that the plurality of baffles are arranged within the suppressor body (line 6), and that the primary expansion chamber is defined by a first baffle of the plurality of baffles and a first portion of the interior walls of the suppressor body (lines 7-8). As such, the primary expansion chamber must be within the suppressor body between the interior walls of the suppressor body 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomczak (US 2018/0313626), herein referenced ‘Tomczak’.
Regarding claim 1, Tomczak discloses a firearm suppressor (Figs. 3-6), comprising: 
a suppressor body (310, 410) having a muzzle attachment portion (300; par. 18) and interior walls (Figs. 3-4); 
one or more external channels (Fig. 3; channel within casing 340 through which gases exit along path C) disposed around an outer surface (Figs. 3 and 6) of the suppressor body, each of the one or more external channels having a hollow center (Fig. 3), a proximal end (Fig. 3; right side of external channel), and a distal end (Fig. 3; left side of external channel); 
a plurality of baffles (330) arranged within the suppressor body (Fig. 3); and
a primary expansion chamber (Fig. 3) defined by a first baffle (330A) of the plurality of baffles and a first portion of the interior walls of the suppressor body (Fig. 3);
wherein each said proximal end of the one or more external channels comprises a gas port (Fig. 3; opening in primary expansion chamber through which gases travel along path C) that interfaces with the primary expansion chamber (Fig. 3); and 

Regarding claim 2, Tomczak discloses wherein the plurality of baffles comprises flat baffles, flat angled baffles, conical baffles, or a combination thereof (Figs. 3-4; par. 18).
Regarding claim 3, Tomczak discloses wherein the one or more external channels extend in a longitudinal direction of the suppressor body (Figs. 3 and 6).
Regarding claim 6, Tomczak discloses wherein each said gas port extends from an interior horizontal wall of the primary expansion chamber at an angle of about 30 degrees to about 150 degrees (Figs. 3-4).
Regarding claim 7, Tomczak discloses a secondary expansion chamber (Figs. 3-4) defined by a second baffle (330B) adjacent the first baffle, a third baffle (330C) adjacent the second baffle, and a second portion of the interior walls of the suppressor body (Fig. 3), wherein the second baffle comprises a gas port (Figs. 3-4; aligned with hole 320) that interfaces with the secondary expansion chamber (Figs. 3-4).
Regarding claim 8, Tomczak discloses wherein the gas port of the second baffle is configured to interface with a central portion of the primary expansion chamber (Figs. 3-4).
Regarding claim 9, Tomczak discloses a diverter (350) positioned within at least one of the one or more external channels (Figs. 3 and 5) and configured to direct the gas toward a rear of the suppressor body (Figs. 3 and 5; par. 18).
Regarding claim 10, Tomczak discloses wherein each said proximal end of the one or more external channels is set back from a rear of the suppressor body (Figs. 3 and 5; a barrier is shown between the proximal end of the external channel within casing 340 and the proximal end of the suppressor 310, 410).
Regarding claim 12, Tomczak discloses a firearm (par. 18), comprising the firearm suppressor of claim 1 (as described above).
Regarding claim 13, Tomczak discloses wherein a proximal end of the primary expansion chamber is directly adjacent the muzzle attachment portion (Fig. 3; par. 18).
Regarding claim 14, Tomczak discloses wherein each said gas port at each said proximal end of the one or more external channels directly interfaces with the primary expansion chamber (Figs. 3-4).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tomczak (US 2018/0313626) as applied to claim 1 above, and further in view of Dorne et al. (US 9933224), herein referenced ‘Dorne’.
Regarding claims 4 and 11, Tomczak does not expressly teach wherein each said distal end of the one or more external channels is set back from a distal end of the firearm suppressor.
Dorne (US 9933224) teaches at least a suppressor (100) comprising a body (components 2, 4, and 5; Fig. 2B and 3), a muzzle attachment portion (1), one or more external channels (Figs. 2B and 2C; between tube 10 and components 2, 4, and 5), a primary expansion chamber (Fig. 2B, inner portion of tube 2), and a gas port (Fig. 2B; spiral opening in tube 2), wherein the distal end of the one or more external channels is set back from a distal end of the firearm suppressor (Figs. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the distal end of the one or more external channels of Tomczak to be set back from a distal end of the firearm suppressor as taught by Dorne for the purpose of “allowing dispersion of heat and gas during use of the silencer” (Dorne; col. 7 line 28).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tomczak (US 2018/0313626) as applied to claim 1 above, and further in view of Klett et al. (US 10753699), herein referenced ‘Klett’.
Regarding claim 5, Tomczak does not expressly teach wherein the suppressor is configured to reduce a report of a fired projectile to be within a range of about 120 to 150 dB.
Klett teaches a firearm suppressor (10) configured to reduce the report of a fired projectile to be near 140 dB (col. 6 lines 14-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the suppressor of Tomczak to reduce the report of a fired projectile to be near 140 dB as taught by Klett since 140 dB is the target sound level for suppressors deemed hearing safe by ARDEC (Klett; col. 6 lines 14-17).
Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ2d 1647 (1987). It has also been held that, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
Claims 1-14 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641